DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 3/5/19.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 appears to have two commas reading “control state, , the electronic…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 10 and 12 have similar antecedent basis issues in regards to the second ratio in different states.  Are these ratios the same parameter just modified based on the present state, or are there different parameters for each state?  Depending on the answer, the rates, ratios and values within the whole claim set may need to be reconsidered depending on whether they are the same element just modified or whether they are separate elements entirely.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasumi et al. (EP 3564109) in view of Gillett (US 2019/0250619).

Regarding claim 1, Hasumi discloses an electric assist system for a bicycle including a human-powered vehicle control device comprising (¶2): 
an electronic controller configured to control a human-powered vehicle component including at least one of a motor that assists in propulsion of a human-powered vehicle and a transmission that changes a first ratio of a rotational speed of a drive wheel to a rotational speed of a crank of the human-powered vehicle (¶83-92 – motor driving circuit includes the motor and transmission to assist in propulsion where the plurality of gears are utilized to change the assist ratio corresponding to the recited first ratio), 
the electronic controller being configured to control the human-powered vehicle component in a first control state and a second control state that differs from the first control state, the electronic controller being configured to change the first control state to the second control state upon determining a value related to a first change rate of an inclination angle of the human-powered vehicle is greater than or equal to a first predetermined value in the first control state (Figs. 5-6 discloses a plurality of states as well as transitions based on inclination angle and various sensors information).
While Hasumi discloses the use of inclination angle, and even the application within the art of roll inclination (¶56) the system described uses a pitch inclination angle not the roll inclination angle (¶56).
However, Gillett discloses an autonomous bicycle system including the inclination angle of the human-powered vehicle includes at least one of a yaw angle of the human-powered vehicle and a roll angle of the human-powered vehicle (¶95 – generating limits based on roll rate and yaw rate corresponding to the recited sensing and measuring of yaw and roll inputs). 
95).

Regarding claim 3, Hasumi further discloses the electronic controller is configured to change the second control state to the first control state upon determining the inclination angle of the human-powered vehicle is less than a first angle in the second control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function, lowering assist ratio based on lower inclination angles, the increasing assist ratio correlating to the increasing angle inherently includes reducing the assist ratio upon determining the inclination angle is less than a first angle). 

Regarding claim 4, Hasumi further discloses the electronic controller is configured to change the second control state to the first control state upon determining where a pitch angle of the human-powered vehicle is less than a second angle in the second control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function, lowering assist ratio based on lower inclination angles where the angle disclosed is the pitch angle - ¶56). 

Regarding claim 5, Hasumi further discloses the human-powered vehicle component includes the motor, and the electronic controller is configured to control the motor in accordance with human drive force input to the human-powered vehicle (¶124). 

Regarding claim 6, Hasumi further discloses the electronic controller is configured to control the motor so that a second ratio of an assist force generated by the motor to the human drive force in the second control state is smaller than the second ratio in the first control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function, showing the correlation between assist ratio and angle, where lowering assist ratio correlates with lower angle therefor corresponding to the recited second state having a lower assist ratio below a threshold angle). 

Regarding claim 7, Hasumi further discloses the electronic controller is configured to control the motor so as not to assist in propulsion of the human-powered vehicle in the second control state (¶155 – depression angle being the inclination angle in a downward direction, surpassing a threshold [of a negative direction] corresponding to the recited angle falling below a threshold the assist ratio is made zero therefore no assist power is generated). 

Regarding claim 8, Hasumi further discloses the electronic controller is configured to control the motor so that an upper limit value of an output of the motor in the second control state is smaller than the upper limit value of the output of the motor in the first control state (¶154 - there is an upper limit on the assist ratio corresponding to the inclination angle θ, where Fig. 5b discloses the increasing assist ratio corresponding to the recited increasing angle showing the differing correlative states). 

 Hasumi further discloses the human-powered vehicle component includes the transmission, and the electronic controller is configured to control the transmission so that the first ratio in the second control state is smaller than the first ratio in the first control state (¶83 and Fig. 5b - the relationship of inclination to assist ratio, where it is a step function, showing the correlation between assist ratio and angle, where lowering assist ratio correlates with lower angle therefor corresponding to the recited second state having a lower assist ratio below a threshold angle). 

Regarding claim 15, Hasumi further discloses the human-powered vehicle component includes the transmission (¶230), and 
the electronic controller is configured to control the transmission so as to change the first ratio in accordance with a travel state of the human-powered vehicle in the first control state and does not control the transmission in accordance with the travel state of the human-powered vehicle in the second control state (¶220-221 – stop detection corresponding to the recited not controlling the transmission given that the system is not running, where the stop condition corresponding to the recited travel state condition). 

Regarding claim 16, Hasumi further discloses the electronic controller is configured to control the transmission so as to change the first ratio upon determining a parameter related to a travel state of the human-powered vehicle shifts from within a predetermined range to outside the predetermined range in the first control state (¶220-221 – stop condition resultant . 

Regarding claim 17, Hasumi further discloses the parameter includes at least one of a rotational speed of a crank of the human-powered vehicle and human drive force input to the human-powered vehicle (¶215-221 – acceleration is directly related to rotational speed of the crank and detection of rider starting to pedal corresponding to the recited human drive force input corresponding to the recited parameter). 

Regarding claim 18, Hasumi doesn’t explicitly disclose using a sensor solely for angle detection however Gillett further discloses a detector that detects the inclination angle (¶29 – gyroscope sensor to measure balance on the bicycle). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric assist system for a bicycle of Hasumi with the sensory input of Gillett in order to establish stability and friction thresholds to be maintained (Gillett – ¶95).

Regarding claim 19, Hasumi doesn’t explicitly disclose using a sensor solely for angle detection however Gillett further discloses the detector includes a gyroscope (¶29 – gyroscope sensor to measure balance on the bicycle). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric assist system for a bicycle of Hasumi with the sensory input of Gillett in order to establish stability and friction thresholds to be maintained (Gillett – ¶95).

Regarding claim 20, Hasumi doesn’t explicitly disclose using a sensor solely for angle detection however Gillett further discloses the detector includes a mount that is mountable on a frame of the human-powered vehicle (¶29 and Fig. 1 – element 210 corresponding to the recited gyroscope mounted to the bicycle frame).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electric assist system for a bicycle of Hasumi with the sensory input of Gillett in order to establish stability and friction thresholds to be maintained (Gillett – ¶95).

Claims 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasumi et al. (EP 3564109) in view of Gillett (US 2019/0250619), as applied to claim 1, further in view of Hancock et al. (US 2016/0039496).

Regarding claim 2, Hasumi further discloses the electronic controller is configured to change the second control state to the first control state upon determining a value related to the first change rate is less than a second predetermined value in the second control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function, lowering assist ratio based on lower inclination angles). 
While Hasumi discloses a control system reliant upon change in angle to control the assist power input control state, it does not explicitly disclose detecting a variable rate of change of inclination angle however Hancock discloses an electronic bicycle system with a 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electrical assist control state adjustment system of Hasumi with the bicycle sensor system of Hancock in order to reduce the processing requirement to gather, analyze, and communicate bicycle sensory information (Hancock - ¶60).

Regarding claim 9, Hasumi further discloses the electronic controller is configured to control the motor in a third control state and a fourth control state that differs from the third control state, and the electronic controller is configured to change the third control state to the fourth control state upon determining a pitch angle of the human-powered vehicle or a value related to a second change rate of the pitch angle of the human-powered vehicle is greater than or equal to a third predetermined value and the pitch angle of the human-powered vehicle increases in the third control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function showing a plurality of control states relating assist ratio and angle variation including multiple thresholds, where the angle of change is the pitch angle ¶56). 
While Hasumi discloses a control system reliant upon change in angle to control the assist power input control state, it does not explicitly disclose detecting a variable rate of change of inclination angle however Hancock discloses an electronic bicycle system with a plurality of sensors and sensor systems including sensors to determine a tilt angle and a rate of change of the tilt angle (¶60).


Regarding claim 10, Hasumi further discloses the electronic controller is configured to control the motor in the fourth control state so that a second ratio of an assist force generated by the motor to the human drive force in the fourth control state is larger than the second ratio in the third control state (Fig. 5b discloses the relationship of inclination to assist ratio, where it is a step function showing a plurality of control states relating assist ratio and angle variation including multiple thresholds, where the continued correlative increase shows multiple steps of increasing assist power to increasing pitch angle). 

Regarding claim 11, Hasumi further discloses the electronic controller is configured to control the motor in a fifth control state and a sixth control state that differs from the fifth control state, the electronic controller is configured to change the fifth control state to the sixth control state upon determining an absolute value of a value related to a second change rate of a pitch angle of the human-powered vehicle is greater than or equal to a fourth predetermined value and the pitch angle of the human-powered vehicle decreases in the fifth control state (¶182 discloses controlling the states utilizing absolute value of inclination angle exceeding a threshold in which the slope is descending corresponding to the recited pitch angle decreasing in the fifth state). 

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electrical assist control state adjustment system of Hasumi with the bicycle sensor system of Hancock in order to reduce the processing requirement to gather, analyze, and communicate bicycle sensory information (Hancock - ¶60).

Regarding claim 12, Hasumi further discloses the electronic controller is configured to control the motor so that a second ratio of an assist force generated by the motor to the human drive force in the sixth control state is smaller than the second ratio in the fifth control state (¶182 – assist power decreasing correlative to the absolute value of inclination angle on a descending slope corresponding to the recited sixth state assist force decreasing between sixth and fifth states). 

Regarding claim 13, Hasumi further discloses the electronic controller is configured to control the motor so as not to assist in propulsion of the human-powered vehicle in the sixth control state (¶155 – depression angle being the inclination angle in a downward direction, surpassing a threshold [of a negative direction] corresponding to the recited angle falling below a threshold the assist ratio is made zero therefore no assist power is generated). 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ichida et al. (US 2017/0057596) discloses a bicycle control apparatus intended to improve stability by controlling motor input based on pitch angle (Abstract).

	Baumgaertner et al. (US 2018/0086417) discloses a push assist apparatus for an electric bicycle including utilizing pitch angle variation to control the acceleration of an electric bicycle (¶30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665